SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1011.1
TP 11-00163
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, SCONIERS, AND GORSKI, JJ.


IN THE MATTER OF PETRA WYDRA, PETITIONER,

                    V                             MEMORANDUM AND ORDER

CITY OF ROCHESTER, RESPONDENT.


TREVETT CRISTO SALZER & ANDOLINA, P.C., ROCHESTER (LAWRENCE J.
ANDOLINA OF COUNSEL), FOR PETITIONER.

JEFFREY EICHNER, ACTING CORPORATION COUNSEL, ROCHESTER (IGOR SHUKOFF
OF COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Monroe County [Thomas A.
Stander, J.], entered January 24, 2011) to review a determination of
respondent. The determination, among other things, terminated
petitioner’s employment as a police officer.

     It is hereby ORDERED that the determination is unanimously
annulled on the law without costs and the petition is granted.

     Memorandum: Petitioner commenced this CPLR article 78 proceeding
seeking to annul the determination to discontinue the payment of
benefits to her under section 8A-6 of the Charter of respondent City
of Rochester (City) and to terminate her employment as a police
officer. We conclude that the petition should be granted. Section
8A-6 of the Charter provides in relevant part that the Chief of
Police, on behalf of the City, shall compensate any member of the
Police Department “who is injured in the performance of his or her
duties or who is taken sick as a result of the performance of his or
her duties . . . .” The parties agree that the section of the Charter
in question is the local equivalent of General Municipal Law § 207-c.
At the arbitration hearing, the City conceded that petitioner suffered
from depression and anxiety, and that she was unable to work as a
result of those conditions. Thus, the dispositive issue is whether
there is a “ ‘direct causal relationship between [petitioner’s] job
duties and the resulting illness or injury’ ” (Matter of D’Accursio v
Monroe County, 74 AD3d 1908, 1909, lv denied 15 NY3d 710). The
statute, and thus the Charter section, do “ ‘not require that
[employees] additionally demonstrate that their disability is related
in a substantial degree to their job duties’ ” (id.; see Matter of
White v County of Cortland, 97 NY2d 336, 339). Construed liberally,
section 207-c merely requires “a qualified petitioner . . . [to] prove
                                 -2-                          1011.1
                                                         TP 11-00163

a direct causal relationship between job duties and the resulting
illness or injury . . . Preexisting non-work-related conditions do not
bar recovery under section 207-c where [the] petitioner demonstrates
that the job duties were a direct cause of the disability” (White, 97
NY2d at 340).

     Here, petitioner’s treating psychologist testified at the
arbitration hearing that certain work-related incidents caused her to
become severely depressed and anxious, which in turn rendered her
unfit for duty. Indeed, even the City’s expert witness, who evaluated
petitioner several times and agreed that she suffered from depression
and anxiety, testified that petitioner’s condition “is certainly
related to the job.” The fact that the City’s expert testified that
petitioner had not suffered from posttraumatic stress disorder (PTSD)
is of no moment, inasmuch as General Municipal Law § 207-c does not
distinguish between categories of mental illness or disability.
Because petitioner was disabled due to depression and anxiety that
were caused, at least in part, by her professional duties, it is
irrelevant whether she also suffered from PTSD. We thus conclude that
the arbitrator’s determination that petitioner’s disability is
unrelated to her job duties and that she therefore is not entitled to
benefits under the City Charter’s equivalent of section 207-c is not
supported by substantial evidence in the record (see generally 300
Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 181-
182).

     We further conclude that the arbitrator’s determination that the
City lawfully terminated petitioner’s employment must also be
annulled. The sole basis for the termination, as stated in a letter
to petitioner from the Chief of Police, was that she was “continuously
absent for more than one (1) year due to a non-work related
disability.” Inasmuch as we have concluded above that petitioner is
entitled to benefits under the Charter because her disability is work-
related, it necessarily follows that the termination was improper (see
Matter of Ross v Town Bd. of Town of Ramapo, 78 AD2d 656).




Entered:   September 30, 2011                  Patricia L. Morgan
                                               Clerk of the Court